
	

113 HR 2838 IH: Puerto Rico Interstate Commerce Improvement Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2838
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Pierluisi
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 46, United States Code, with respect to
		  coastwise endorsements and Puerto Rico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Interstate Commerce Improvement Act of
			 2013.
		2.Coastwise
			 endorsements and Puerto Rico
			(a)In
			 generalSection 12120 of
			 title 46, United States Code, is amended to read as follows:
				
					12120.Coastwise
				endorsements and Puerto Rico
						(a)Exemption from
				requirementsWith respect to
				engaging in the coastwise trade, no requirement under section 12112(a)(2) or
				section 12132 applies to a vessel that—
							(1)is self
				propelled;
							(2)is transporting bulk cargo, including
				liquified natural gas or liquified petroleum gas bulk cargo; and
							(3)is transporting
				such cargo—
								(A)to Puerto Rico
				from another port in the United States; or
								(B)from Puerto Rico
				to another port in the United States.
								(b)Bulk cargo
				definedIn this section, the term bulk cargo has the
				meaning given that term in section
				53101.
						.
			(b)Clerical
			 amendmentThe analysis for
			 chapter 121 of title 46, United States Code, is amended by striking the item
			 relating to section 12120 and inserting the following:
				
					
						12120. Coastwise endorsements and Puerto
				Rico.
					
					.
			
